DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 8-10 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: for the same reasons listed in the restriction requirement dated 11/5/2020 at paragraph 3.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-10 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-2 and 6-7 is/are rejected under under 35 U.S.C. 103 as obvious over Tomomatsu et al. (US Pub. 2017/0095993 A1) in view of Doi et al. (US Pub. 2013/0004711 A1).
Tomomatsu discloses a hard coat layer (abstract) on a hard coat laminate that has high transparency, hardness, and bending resistance for attachment to a display ([0010]-[0011] and [0078]) with a minimum bending radius of 40 mm or less ([0076]). The hard coat is cured with transparent active energy rays for example electron beams ([0078]-[0079]). The thickness of the hard coat layer is 20 to 100 microns ([0094]) which overlaps the claimed range and has a hardness of 7 H or more ([0023] and [0094]).
Tomomatsu does not specifically disclose a surface roughness of the end surface of the layer. However, Tomomatsu discloses the layer may be cut by laser processing or router machining where router machining is preferred to have a cut surface with high smoothness ([0161]). Since router machining is preferred for the smoothness of the cut surface, it would be expected for the end surfaces in Tomomatsu to have a surface roughness, Ra, within the claimed range given the process taught in Tomomatsu discloses a smooth surface will result. Further, to the extent, the surface roughness is not expected, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the router machining or laser machining process to be adjusted to have a smooth cut surface as a desired property of the final laminate as suggested in Tomomatsu ([0161]).
The term “a cover film for a bending display” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed cover film and the term "a cover film for a bending display" merely states the intended use for the cover film with no additional limitations imposed on the structure.
Tomomatsu does not specifically disclose the cover film being a single hard coat layer with no other additional layers where the hard coat layer in Tomomatsu is on a substrate.
Doi discloses self-supporting optical films comprising a single polymer layer with a thickness of 2 to 20 microns which has excellent shape conforming ability and reduced aberration-derived positional offset (abstract, [0011], [0047], and [0066]) which is formed by coating resin on a release body and then stripping the formed film after curing from the release body ([0063] and [0081]) to form a self-supporting film that does not require a base material layer ([0085]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat layer in Tomomatsu should be made as a self-supporting layer so that the support is peeled from the hard coat layer to have only a single layer that will be better able to conform in shape to the object it is placed on as taught in Doi (Doi, [0047]). 
Further, the thickness of the hard coat layer may be designed based on the desired ability to conform and the desired final strength and support required for the final film as taught in Doi and Tomomatsu (Doi, [0047] which discloses having a minimum thickness for strength and Tomomatsu, [0094] which discloses a minimum thickness for hardness). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi et al. (JP 2018-059069 A) in view of Kim et al. (US Pub. 2018/0166652 A1) and Doi et al. (US Pub. 20130004711 A1).
Ikeuchi discloses an optical film which may be a laminated film for a flexible device ([0001]) comprising a polyimide polymer layer ([0007]) and a functional layer ([0016]) which may be used as a front plate for a flexible device ([0025]). The functional layer (transparent resin layer) is a hard coat layer comprising an electron beam curable resin with a hardness of 2 H or more ([0088]) and a thickness of 1 to 100 microns ([0099]) which overlaps the claimed range. Given the materials used for the hardcoat are polymers, the lack of pigment added to the functional layer and that the functional 
Ikeuchi does not specifically disclose a surface roughness of the end surface of the layer. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Ikeuchi discloses the same method of cutting the layer to size as the disclosed invention with the use of a laser at a speed of more preferably 100 mm/sec or more (Ikeuchi, [0107]-[0109] and instant Specification, [0035] and Table 1). Thus, the functional layer in Ikeuchi would be expected to have the claimed Ra value. 
The sides of the functional layer in Ikeuchi are inclined. However, Ikeuchi discloses that a side may be perpendicular ([0084]). Further, Kim discloses a display apparatus including a substrate and protective film where the article may be bent (abstract and Fig. 1) and where the end surfaces of the protective layer may be perpendicular or inclined ([0069], [0091], [0096] and Fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the end surfaces may be perpendicular to the main surface of the layer in Ikeuchi as suggested in Ikeuchi (Ikeuchi, [0084]) and taught in Kim as a suitable design choice for the shape of the display (Kim, [0069]).
Ikeuchi does not specifically disclose the cover film being a single functional film with no other additional layers where the functional film in Ikeuchi is on an optical film.
Doi discloses self-supporting optical films comprising a single polymer layer with a thickness of 2 to 20 microns which has excellent shape conforming ability and reduced aberration-derived positional offset (abstract, [0011], [0047], and [0066]) which is formed by coating resin on a release body and then stripping the formed film after curing from the release body ([0063] and [0081]) to form a self-supporting film that does not require a base material layer ([0085]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the functional film in Ikeuchi should be made as a self-supporting layer so that the support is peeled from the functional film to have only a single layer that will be better able to conform in shape to the object it is placed on as taught in Doi (Doi, [0047] and Ikeuchi, [0002] which discloses that the film will be used with flexible devices). 
Further, the thickness of the hard coat layer may be designed based on the desired ability to conform and the desired final strength and support required for the final film as taught in Doi and Ikeuchi (Doi, [0047] which discloses having a minimum thickness for strength and see Ikeuchi, [0034] which teaches generally that a film should have a minimum thickness to allow for easier handling during manufacturing and [0099] which discloses thickness is adjusted based on application). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 1/14/2022, with respect to the rejection(s) of claim(s) 1-2 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomomatsu in view of Doi; and Ikeuchi in view of Kim and Doi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2005/0074579 A1 discloses an optical film comprising a base and roughened part (abstract and [0024]) for use on a window for various displays ([0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783